United States Court of Appeals


                     FOR THE DISTRICT OF COLUMBIA CIRCUIT


                              Filed May 15, 1998


                                 No. 98-3054


                             In Re:  Sealed Case


On Motion of United States of America to Expedite

     Before:  Ginsburg, Randolph, and Tatel, Circuit Judges.

     Opinion for the Court filed Per Curiam.

     Per Curiam:  We dismiss this appeal from the district 
court's ruling that appellant has not been given a grant of 
immunity by the United States, here acting through the 
Office of Independent Counsel.  Under 28 U.S.C. s 1291, the 
courts of appeals have jurisdiction of appeals from "final 
decisions of the district courts...."  In criminal cases the 
final judgment rule "prohibits appellate review until after 
conviction and imposition of sentence."  Midland Asphalt 
Corp. v. United States, 489 U.S. 794, 798 (1989).  Appellant 
has not been indicted, let alone tried and convicted.  Appel-
lant has not refused to testify before the grand jury and, for 
that refusal, been held in contempt of court.  Nor is there 
any basis for treating this appeal under the narrow exception 



of Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 
(1949).

     If appellant is ultimately indicted and convicted, and if it 
turns out that, contrary to the district court's ruling, appel-
lant had immunity from such prosecution, then "[d]ismissal of 
the indictment is the proper sanction," United States v. 
MacDonald, 435 U.S. 850, 860 n.7 (1978).  But the Supreme 
Court has held specifically that an individual's claimed "right" 
not to be indicted because of an immunity deal does not mean 
that the individual "can pursue interlocutory appeals" to 
establish that right.  Id.  Heike v. United States, 217 U.S. 
423, 431 (1910), upon which the Supreme Court relied in 
MacDonald, is directly on point:  even transactional immunity 
conferred by statute does not "give a right of review upon any 
other than final judgments."  See Flanagan v. United States, 
465 U.S. 259, 270 (1984);  United States v. Macchia, 41 F.3d 
35 (2d Cir. 1994).

Appeal dismissed.